Exhibit 4 under Form N-14 AGREEMENT AND PLAN OF REORGANIZATION This AGREEMENT AND PLAN OF REORGANIZATION, dated as of October 1, 2008, (the “Agreement”) is made between Prudent Bear Funds, Inc., a Maryland corporation (“Corporation”), with its principal place of business at 616 East Michigan Street, P.O. Box 701, Milwaukee, Wisconsin, with respect to its portfolio, Prudent Global Income Fund (the “Reorganizing Fund”), and Federated Income Securities Trust, a Massachusetts business trust (the “Federated Trust”), with its principal place of business located at 5800 Corporate Drive, Pittsburgh, PA 15237-7000, on behalf of its newly-organized portfolio, Federated Prudent Global Income Fund(the “Surviving Fund”). RECITALS WHEREAS, the parties desire to enter into a plan of exchange which would constitute a reorganization within the meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury Regulations promulgated thereunder.The reorganization will consist of: (i) the transfer of all of the assets of the Reorganizing Fund (subject to the stated liabilities of the Reorganizing Fund accrued and reflected in the books and records and net asset value of the
